Citation Nr: 9924548	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  96-36 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of a stab 
wound to the chest.


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956 and from May 1957 to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to service connection for 
the residuals of a chest wound.

In April 1997, the Board remanded the issue to the RO to 
schedule a hearing before a Member of the Board.  At the 
hearing, the veteran raised an issue with respect to his 
representation.  Accordingly, another remand is required.  


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board notes that in the VA Form 21-22 (Appointment of 
Veterans Service Organization as Claimant's Representative) 
received at the RO in August 1992, the veteran designated the 
Alabama Department of Veterans Affairs as his representative.  
However, in a May 1999 hearing before the undersigned Member 
of the Board, the veteran, in effect, revoked his 
representation by the Alabama Department of Veterans Affairs 
and indicated that he had engaged private counsel.  He also 
related that his attorney intended to make a presentation on 
the veteran's behalf before the RO.  However, there is no 
written designation contained in the claims file with respect 
to the veteran's new representative.  In view of the 
circumstances, the Board believes that additional development 
is necessary in order to clarify whom, if anyone, the veteran 
wishes to be his representative.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The veteran should be asked to 
specify in writing or by execution of a 
VA Form 21-22 or similar form, whom he 
wishes to act as his representative.  If 
he desires the Alabama Department of 
Veterans Affairs, a private attorney, or 
some other entity, that matter should be 
clearly set forth on a new, and fully 
completed form.  If a representative is 
appointed, he or she should be given an 
opportunity to review the claims folder, 
and a reasonable time in which to submit 
a presentation on the veteran's behalf.

2.  The veteran is advised that while the 
case is on remand status, he is free to 
submit additional evidence and argument.  
See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992). 

3.  Thereafter, if appropriate, the RO 
should then readjudicate the issue of 
entitlement to service connection for the 
residuals of a stab wound to the chest.  
In the event the benefits sought are not 
granted, the veteran and his 
representative, if one is appointed, 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


